BRICKELL, C. J.
The relation existing between the appellants and Mrs. Millsap was that of tenants in common of the lands on which the crops were grown. As husband and trustee, Millsap was entitled to the possession, and bound to the management and control of the wife’s lands, taking the rents and profits, without liability to account to the wife, or her representatives. Having taken possession, used and occupied the entire premises, a liability to account to the co-tenants of the wife, for their respective shares of the rents and profits, it may be rested upon him. The possession not having been taken, the use and occupation not being acquired, or continued, by contract, no lien on the crops grown on the premises would result to the co-tenants. The lien given by the statute attaches only when the relation of landlord and tenant exists.—Tucker v. Adams, 59 Ala. 254. If such lien had existed, the remedy against a purchaser from the tenant, who, with notice of it, removed and converted the crops, is by an action on the case, and not by bill in equity, no fact or circumstance being averred, rendering the remedy at law inadequate.—Hussey v. Peebles, 53 Ala. 432.
Nor is there, as seems to be supposed by the draughtsman of the bill, any trust, of equity, attaching to the crops grown on the lands, resulting from the fact that the lands were held in common, or because the legal estate resided in the apjiellants and Mrs. Millsap. When the crops were severed from the freehold, and removed from the premises, title to them in Mill-sap was complete, and his power of disposition was not fettered by any trust or equity resting in the appellants.
We find no error in the decree of the chancellor, and it is affirmed.